United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-3616
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Missouri.
John Kikuyama,                          *
                                        * [UNPUBLISHED]
            Appellant.                  *
                                   ___________

                             Submitted: September 17, 2010
                                Filed: September 22, 2010
                                 ___________

Before MURPHY, MELLOY, and SMITH, Circuit Judges.
                          ___________

PER CURIAM.

       After John Kikuyama was found incompetent to stand trial on federal bank
robbery charges in Hawaii, he was committed under 18 U.S.C. §§ 4241 and 4246 to
the custody of the Attorney General for a mental health examination to determine
whether he could be released. Kikuyama was then evaluated at the United States
Medical Center for Federal Prisoners (MCFP) in Springfield, Missouri; a panel of
mental health professionals prepared a risk assessment report; and the government
filed in the Western District of Missouri a commitment petition under section 4246.
An independent psychological examiner thereafter prepared a second report, a hearing
was conducted at which evidence was presented related to Kikuyama’s mental status
and the lack of available state placement, and the district court1 ordered Kikuyama’s
commitment upon finding by clear and convincing evidence that he was suffering
from a mental disease or defect such that his unconditional release would create a
substantial risk of bodily injury to another person or serious damage to the property
of another. Kikuyama appeals, and we affirm.

       Following careful review, we conclude that the district court’s finding was not
clearly erroneous. See 18 U.S.C. § 4246 (providing for civil commitment of person,
found mentally incompetent to stand trial under § 4241(d), to Attorney General’s
custody for hospitalization and treatment in suitable facility if person is also found to
be suffering from mental disease or defect as result of which his release would create
substantial risk of bodily injury to another person or serious damage to property of
another); United States v. Williams, 299 F.3d 673, 676 (8th Cir. 2002) (standard of
review). Specifically, the district court’s finding was supported in part by the
unanimous opinions of the MCFP staff and the independent psychological examiner,
as well as by evidence that Kikuyama suffered from schizophrenia, paranoid type, that
he was experiencing ongoing delusions and lacked insight into his condition, and that
he had a history of failing to comply with treatment and abusing alcohol. See
Williams, 299 F.3d at 676-78 (affirming § 4246 commitment; noting that overt acts
of violence were not required to prove dangerousness, and that individual’s underlying
convictions constituted evidence of potential risk of danger resulting from his skewed
perception); United States v. Ecker, 30 F.3d 966, 970-71 (8th Cir. 1994) (upholding
§ 4246 commitment; noting that, according to doctor, factors in determining potential
dangerousness include history of dangerousness, history of drug or alcohol use,
identification of potential targets, previous use of weapons, recent incidents
manifesting dangerousness, and history of problems taking prescribed medicines).

      1
        The Honorable Richard E. Dorr, United States District Judge for the Western
District of Missouri, adopting the report and recommendations of the Honorable
James C. England, United States Magistrate Judge for the Western District of
Missouri.

                                          -2-
      Accordingly, we affirm the district court’s commitment order, we grant
counsel’s motion to withdraw, and we deny the pending pro se motions. We also
observe that the government, in compliance with its ongoing obligation to prepare and
submit reports periodically concerning Kikuyama’s current mental status and the need
for his continued hospitalization, see 18 U.S.C. § 4247(e)(1)(B), has recently
submitted to the district court an updated report.
                        ______________________________




                                         -3-